Citation Nr: 1451612	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  05-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a leg disability other than peripheral neuropathy, pes planus, and restless leg syndrome.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972, which included service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from April 2005, January 2006, September 2011, and November 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the April 2005 decision, the RO denied entitlement to service connection for a back disability and a right leg disability.  In the January 2006 decision, the RO denied entitlement to service connection for a left leg disability.  In the September 2011 decision, the RO denied entitlement to service connection for a hip disability.  In the November 2013 decision, the RO denied entitlement to service connection for erectile dysfunction.

In March 2008, the Board denied, among others, claims of service connection for a back disability, a right leg disability, and a left leg disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In an April 2010 memorandum decision, the Court set aside the Board's March 2008 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.  The Court specified that only that part of the Board decision that denied entitlement to service connection for a back disability, a right leg disability, and a left leg disability was being set aside.  The remainder of the March 2008 Board decision, which included denials of service connection for peripheral neuropathy of the lower extremities, pes planus, and restless leg syndrome, was affirmed.  Hence, the Board has characterized the leg issue that is currently on appeal as entitlement to service connection for a leg disability other than peripheral neuropathy, pes planus, and restless leg syndrome.

In November 2010, the Board remanded the claims of service connection for a back disability and leg disability for further development.

(The claims of service connection for a leg disability, a left hip disability, and erectile dysfunction are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A back disability did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.

2.  A right hip disability did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a) (2014).

2.  The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated by active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in August 2004 and April 2011, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for a back disability and a right hip disability.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in a March 2006 letter and the April 2011 letter.  

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the claim of service connection for a back disability.  This timing deficiency was cured by readjudication of the claim in a June 2006 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed back and right hip disabilities and opinions have been obtained concerning the etiology of these disabilities.  

In its November 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things: incorporate newly received evidence into the record (including producing paper copies of photographs included on a compact disc), contact Jeffrey C. Brittan, M.D. and ask him to identify the records that he reviewed and used to formulate his April 2005 opinion, and afford the Veteran a VA examination to assess the nature and etiology of his claimed back disability and to obtain an opinion as to the etiology of that disability.

All evidence pertinent to the claims of service connection for a back disability and a right hip disability (including paper copies of the photographs included on the compact disc) has been associated with the record.  The AOJ contacted Dr. Brittan by way of letters dated in December 2010 and January 2011 and requested that he identify the records that were reviewed and used to formulate his April 2005 opinion.  Dr. Brittan provided additional information in letters dated in March 2011 and July 2012.  Also, a VA examination was conducted in December 2010 and opinions as to the etiology of the Veteran's claimed back disability were provided in December 2010, May 2012, and January 2013.

Thus, the AOJ substantially complied with all of the Board's relevant November 2010 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, medical records reveal that the Veteran has been diagnosed as having various back and right hip disabilities.  For example, an October 2010 operative report from the Great Plains Regional Medical Center and the December 2010 VA examination report include diagnoses of advanced degenerative osteoarthritis of the right hip and a mechanical low back strain with multilevel degenerative disc disease in the lower back.  Thus, current back and right hip disabilities have been demonstrated.

The Veteran contends that his current back and right hip disabilities are related to foot problems that he experienced in service associated with pes planus.  He also claims that his disabilities are related to his various physical combat-related duties in Vietnam, including jumping out of helicopters and walking long distances over different types of terrain while carrying heavy gear.  He was employed as a railroad car man for approximately 11 years following service and as a railroad foreman.  His job as a car man involved physical labor (i.e. lifting and carrying tools), whereas his job as a foreman was "less strenuous" and involved computer work, overseeing work crews, and hauling materials and supplies to work sites by truck. 

Although neither the Veteran nor his representative have directly reported to VA a continuity of symptomatology with respect to the claimed back and right hip disabilities, Dr. Brittan has indicated in various opinions that the Veteran has experienced back and right lower extremity symptoms ever since service.  Thus, it appears that the Veteran has claimed a continuity of back and right hip symptomatology in his communications with Dr. Brittan.

As the Veteran received the Combat Infantryman's Badge, the evidence reflects that he was engaged in combat while in service.  In-service back and right hip symptoms, such as those described by the Veteran, would be consistent with the circumstances of such service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease occurred during service. Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The weighing of contrary evidence cannot be considered under 38 U.S.C.A. § 1154(b) as part of the first two steps but only as part of rebuttal of service incurrence under the clear-and-convincing evidence standard in the third step. Libertine v. Brown, 9 Vet. App. 521, 524 (1996),

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a claim of service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran's certificate of discharge from service (DD 214) indicates that his military occupational specialty was a light weapons infantryman.  He is competent to report his in-service duties and back and right hip symptoms in service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  There is no clear and convincing evidence to the contrary, there is no evidence to explicitly contradict his reports of his in-service duties, and his reports of his in-service duties are consistent with the evidence of record and the circumstances of his service.  Hence, the Veteran's reported duties in service and the presence of in-service back and right hip symptoms is conceded.  38 U.S.C.A. §§ 1154(b), 5107(b); 38 C.F.R. §§ 3.303(a), 3.304.

The Veteran is competent to report symptoms as well as a continuity of such symptoms.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

There is no evidence of any complaints of or treatment for back or right hip problems in the Veteran's service treatment records and his January 1972 separation examination was normal.  

If a chronic disease, such as arthritis, is shown in service and thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed back or right hip arthritis in service and the Veteran has not contended that arthritis existed in service. Hence, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current back and right hip disabilities did not manifest until many years after service.  The earliest post-service clinical evidence of treatment for a back disability is a December 2001 examination report from Randall Family Chiropractic which reveals that the Veteran experienced back tenderness.  The earliest post-service clinical evidence of a right hip disability is reflected in a treatment record and an opinion from Dr. Brittan, both dated in April 2005.  This evidence indicates that the Veteran had a "long history of right hip pain" and that he experienced premature degeneration of the hip.

There is no clinical evidence of any earlier treatment for back or right hip problems following service.  The absence of any objective clinical evidence of back or right hip symptoms for decades after the Veteran's separation from service in February 1972 weighs against a finding that his current back or right hip disabilities were present in service or in the year or years immediately after service.

The Veteran has seemingly provided varying statements as to the history of his back and right hip symptoms.  For example, Dr. Brittan's various opinions allude to the fact that the Veteran has reported that back and right hip symptoms have persisted ever since service.  However, he reported on a January 1972 report of medical history form that was completed for purposes of separation from service that he was not experiencing, nor had he ever experienced, any "swollen or painful joints," "arthritis, rheumatism, or bursitis," "bone, joint, or other deformity," or "recurrent back pain."  His January 1972 separation examination report includes a statement from the Veteran that his "health [was] excellent."  

Moreover, the Veteran reported on his July 2004 claim (VA Form 21-526) that his back disability began in 2001.  An October 2005 letter from a physician at Nebraska Neurosurgery and Spine Clinic P.C. reveals that the Veteran reported "a history of low back pain about three or four years" prior to the date of the letter.  Examination reports from Great Plains Regional Medical Center (Great Plains), Platte River Rehab Medicine, P.C., and Jorgensen Chiropractic Care dated in September 2005, January 2009, and June 2009, respectively, include reports of back pain for "several" years.  A January 2009 examination report from Sandhills Physical Therapy and Sports Rehab, P.C. indicates that the Veteran reported that he experienced pain in his low back and into the left hip and that "the initial pain started several years ago with a recent increase in symptoms."  He reported during the December 2010 VA examination that back and right lower extremity pains may have started approximately 10 to 15 years prior to the examination.  Also, he reported during a May 2013 examination at Great Plains that he had chronic right hip problems "for the past several years." 

In light of the absence of any objective evidence of complaints of or treatment for back or right hip problems during service, the fact that the Veteran's January 1972 separation examination was normal, the absence of any clinical evidence of back or right hip symptoms for decades following service, and the Veteran's seemingly inconsistent statements concerning the history of his back and right hip symptoms, the Board concludes that any reports of a continuity of back or right hip symptomatology in the years since service are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

There are conflicting medical opinions as to whether the Veteran's current back and right hip disabilities are related to service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In his April 2005 letter, Dr. Brittan opined that the Veteran's back and right hip disabilities were most likely related to his time in service and that the degenerative back disease was greatly accelerated by his infantry service, in combination with his pes planus.  This opinion was apparently based on the fact that the Veteran had a long history of right hip pain and pain radiating down his leg and that the back and right leg pain dated back to the time that he spent in service, where he was in infantry.  He apparently had flat feet and was entered military service in spite of his foot problems.  It was felt that the pes planus led to some premature degeneration in the low back and hip.

Dr. Brittan reported in an August 2005 letter that he had reviewed the Veteran's "service medical records," but that such evidence did not change his April 2005 opinion.

The physician who conducted the December 2010 VA examination opined that the Veteran's back disability was not likely ("less likely) due to service and more likely due to the natural progression of the disease with age and civilian occupational issues.  He reasoned that the earliest onset of back symptoms appeared to be in the approximate 2005 time frame, when the Veteran was seen for his back and multilevel degenerative disease was noted.  This would indicate that degenerative disease was present for some time prior to the 2005 time frame.  There were other entries which mentioned back pains beginning a few years prior to 2009 and others which mentioned back pains beginning in approximately the 2004 to 2005 time frame.  However, degenerative disease was present at multiple levels in 2005 based on MRI findings, which would indicate that degenerative findings were present for some time prior to 2005.  It was medically impossible to determine how long the degenerative findings were present or what caused them.  The Veteran had worked for a railroad since 1977.  He had been a car man with the railroad for 11 years and was performing foreman duties at the time of the December 2010 examination.  He denied having experienced any back injuries during or after service and a review of his service records did not show any evidence of back complaints.

The examiner further explained that with documentation showing that degenerative changes were present in 2005 (which were likely present for some years prior to that), it showed that the Veteran did have a fair amount of back changes based on MRI findings.  However, it was impossible to determine how long they had been present.  The degenerative changes were obviously there for some years prior to the 2005 time frame, but it was medically impossible to determine when they began.  In addition, both the Veteran's car man duties and the natural progression of his back disease with age could easily play into degenerative disc disease in the lower back, as it was quite common in the general population.  Unfortunately, there was an approximate 33-year time frame without medical information to review between the time that the Veteran was discharged from service and the first entries noted in 2005, given the fact that degenerative disease was likely present for some years prior to the 2005 time frame when he was seen by his physicians.

In apparent reference to Dr. Brittan's opinion that the Veteran's degenerative back changes were specifically due to service, the December 2010 examiner noted that such a conclusion was medically impossible to determine and that Dr. Brittan did not provide any medical fact that was well grounded.  Thus, it was not likely ("less likely") that any of the Veteran's back problems had any relationship to service.  This conclusion was based on the fact that the Veteran had a fair amount of change in 2005 which was likely present for some years.  There was no testing available to determine when such back issues began.  It was noted that the natural progression of the disease and the Veteran's railroad/car man duties could also contribute to degenerative changes.  If his back issues had presented many years in the past, he likely would have experienced some discomfort which would have caused him to seek medical attention.  It was noted, however, he did not take such action.  

In a March 2011 letter, Dr. Brittan reported that the Veteran experienced low back pain which extended back to his time in service where he served in infantry.  He was flat footed at the time of the letter and had also been flat footed when he began military service.  It was felt that such foot problems surely aggravated his back problems.  Although the Veteran did not report any foot injury, Dr. Brittan suspected that performing infantry duties with flat feet "certainly precipitated his back problems."

In May 2012, the physician who conducted the December 2010 VA examination re-reviewed the Veteran's claims file (including Dr. Brittan's opinion) and opined that the Veteran's right hip problems were not likely ("less likely") related to service.  The examiner explained that there was no evidence of any specifically diagnosed hip disability.  Although arthritis was mentioned a number of times, the Veteran experienced back symptoms and underwent back surgery, there was no specific diagnosed hip disability noted in his treatment records, no X-rays or tests had ever been performed, and there were no specific complaints about any hip conditions.  Nevertheless, the Veteran had worked for a railroad for many years and there was no evidence of any hip complaints in his service treatment records.  Thus, it was not likely ("less likely") that any current hip disability was related to missions and carrying gear in Vietnam because there was a lack of documentation over time and there was no specific methodology or causation relating a hip disability to service.  It was more likely that the Veteran's hip complaints were related to post-service occupational issues because he had performed his post-service occupational duties for many years.  Also, there was no documentation of any reports of or treatment for hip problems in his medical records.  

The physician also opined that the Veteran's back disability was not likely ("less likely") related to service.  He reasoned that the Veteran performed railroad duties for many years, to include being a car man.  Although the Veteran performed rigorous duties in Vietnam, his medical records showed that it was more likely that his back disability was related to post-service occupational issues, as opposed to any specific military duties.  There was a lack of medical documentation over time to support a finding that his back disability was specifically related to service, other than the isolated letter from Dr. Brittan.  However, the Veteran's medical records and the sequence of events did not support Dr. Brittan's opinion.

Dr. Brittan stated in a July 2012 letter that the Veteran experienced a long history of low back pain and radiating right hip pain and that "his condition [was] most likely related to the time he spent in the military."  More specifically, it was felt that his degenerative back disease was accelerated by his infantry service in combination with his pes planus.  Dr. Brittan explained that the Veteran's pain dated back to his time in service when he served in infantry.  It was noted that, during his time in service he walked mountainous terrains where had to carry his supplies in a rucksack which weighed approximately 80 pounds.  It was also necessary for him to jump out of a helicopter with a rucksack from a height of four to five feet due to rugged terrain.  Although he experienced pain, he continued to work as a railroad foreman.

In January 2013, a VA physician reviewed the Veteran's claims file and opined that it was not likely ("less likely than not") that the Veteran's hip and lumbar spine arthritis were a result of service, but that they were much more likely due to his post-service career and the normal degenerative changes that occur with the aging process.  The physician explained that additional records that had been submitted by the Veteran (including treatment records from Bryan LGH and his chiropractor) documented his lumbar spine arthrosis, degenerative disc disease at L5-S1, the surgery that he underwent, and the additional treatment that he had received for his back disability.  However, such records did not comment on the root cause of the back arthritis.  Also, the Veteran's service treatment records were completely silent regarding any hip or back conditions and he worked for multiple years for a railroad in a physically demanding job.

The VA physician specifically acknowledged Dr. Brittan's opinion and stated that he disagreed with his assertion that the Veteran's disability was most likely related to service and that his degenerative back disease was greatly accelerated by his infantry service in combination with his pes planus.  The physician explained that pes planus can lead to posterial tibial tendon insufficiency, which can ultimately lead to fairly significant midfoot and hindfoot arthritis over a number of years.  However, pes planus was not directly related to the Veteran's right hip arthritis.  Any alteration in gait pattern as a result of his feet would directly impact his feet and maybe his knees as the next joint "upstream."  It was unlikely that pes planus, even if it progressed to an operative problem, would be so destructive on the Veteran's right hip joint.  

Also, the Veteran served in Vietnam for just less than 1 year.  It was felt that, had he carried his 80 pound rucksack and jumped out of helicopters on a regular basis for 20 to 30 years, then the examiner would be more apt to blame the Veteran's military service for his back and hip disabilities.  This same logic led the examiner to conclude that the most likely culprit for the Veteran's pathology was his physically demanding job with the railroad.  This was an educated guess because identifying the etiology of osteoarthritis was impossible due to the fact that it is a multifactorial condition.  However, the Veteran's occupation was a more likely culprit than his service time in Vietnam based solely on his time served.

Furthermore, Dr. Brittan's assertion that the Veteran's problems dated back to his time in service was not backed up by any evidence in Dr. Brittan's letter.  His opinion was seemingly based on the fact that the Veteran had told him that his back and hip pain began in service.  However, Dr. Brittan did not have the advantage of being able to review the Veteran's medical file from his service days.  Those records did not include any complaints of hip or back pain in service.

Dr. Brittan's April 2005, March 2011, and July 2012 opinions are, at least in part, based on the Veteran's reports of a continuity of back and right lower extremity symptomatology in the years since service.  As the Board has determined that such reports are not credible, Dr. Brittan's April 2005, March 2011, and July 2012 opinions are partly based upon an inaccurate history and are of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board notes that the physician who conducted the December 2010 VA examination reasoned that the earliest onset of back symptoms appeared to be in approximately 2005.  As explained above, however, there is earlier evidence of back problems in 2001.  Also, the physician who provided the January 2013 opinion stated that Dr. Brittan had not reviewed the Veteran's service treatment records, whereas Dr. Brittan reported that he had reviewed such records in his August 2005 letter.  Nevertheless, the December 2010 examiner acknowledged that the evidence supported a conclusion that the Veteran's degenerative disease of the back was present for some time prior to 2005.  Also, the fact remains that there is no clinical evidence of any back problems in the Veteran's service treatment records or for nearly three decades following his separation from service.

Also, to the extent that the December 2010, May 2012, and January 2013 opinions may not have sufficiently discussed and considered the Veteran's reports of a continuity of symptomatology in the years since service, such reports by the Veteran are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate. See Id.

The December 2010, May 2012, and January 2013 opinions were otherwise based upon a review of the Veteran's medical records and reported history and they are accompanied by specific explanations that acknowledge and discuss Dr. Brittan's opinions and that are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his belief that his current back and right hip disabilities are related to his duties in service and his foot problems in service associated with pes planus.  However, as a lay person, he can only comment as to symptoms and immediately observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current disabilities are related to any specific activities or foot problems in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence that the Veteran's current back disability or right hip disability is related to service, and neither he nor his representative have alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current back or right hip disabilities are related to service, manifested in service, or manifested within a year after his February 1972 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the claims of service connection for a back disability and a right hip disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right hip disability is denied.


REMAND

Opinions were obtained in May 2012 and January 2013 as to the etiology of the Veteran's claimed hip disability.  There was no clinical evidence of any diagnosed hip disability at the time of the May 2012 opinion and the January 2013 opinion primarily referenced the right hip because there remained little evidence of any diagnosed left hip disability.  Treatment records have subsequently been associated with the record, which reveal that the Veteran has been diagnosed as having a left hip disability.  Thus, a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of his diagnosed left hip disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon VA to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to assist a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

A February 2014 VA mental health outpatient treatment note indicates that the Veteran was scheduled for follow-up psychiatric treatment in 6 weeks.  The most recent VA treatment records in VBMS and the Virtual VA system are contained in the Omaha Vista electronic records system and are dated to February 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  As the Veteran claims that his current erectile dysfunction is related to his PTSD, VA has a duty to obtain any additional records of treatment for a psychiatric disability.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, an opinion was obtained in November 2013 concerning the etiology of the Veteran's erectile dysfunction.  He subsequently submitted medical literature which indicates a potential relationship between erectile dysfunction and PTSD.  Thus, a new opinion should be obtained upon remand which acknowledges and discusses the submitted medical literature.

Furthermore, a March 2013 examination report from North Platte Orthopaedic and Sports Medicine Associates indicates that the Veteran's left hip had been replaced by Dr. Brassard.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any relevant treatment records from Dr. Brassard.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all records of the Veteran's treatment for a left hip disability, a leg disability, erectile dysfunction, and a psychiatric disability contained in the Omaha Vista electronic records system and dated from April 2014 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a left hip disability, a leg disability, erectile dysfunction, or a psychiatric disability from Dr. Brassard.  All efforts to obtain these records must be documented.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented.

3.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records, schedule the Veteran for a VA examination to assess the etiology of his current left hip disability.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's combat-related duties in service, is related to his foot problems in service associated with pes planus, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on the Veteran's reported combat-related duties in service (including jumping out of helicopters and participating in long marches over uneven terrain while carrying heavy supplies) and his contention that his hip problems are related to foot problems in service associated with pes planus.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for left hip problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the record any additional treatment records, schedule the Veteran for a VA examination to assess the etiology of any erectile dysfunction.  All indicated tests and studies shall be conducted.

All relevant evidence of record, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction had its onset in service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction was caused (in whole or in part) by his service-connected PTSD and/or any medication taken for PTSD?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction was aggravated (made chronically worse) by his service-connected PTSD and/or any medication taken for PTSD?

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for erectile dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


